Title: From James Madison to Thomas Jefferson, 3 July 1784
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Richmond July 3d. 1784.
The Assembly adjourned the day before yesterday. I have been obliged to remain here since on private business for my Countymen with the auditor’s and other departments. I had allotted towards the close of the Session to undertake a narrative for you of the proceedings, but the hurry on which I did not sufficiently calculate, rendered it impossible, and I now find myself so abridged in time that I cannot fulfil my intentions. It will however be the less material, as Mr. Short by whom this goes, will be possessed of almost every thing I could say. I inclose you a list of the Acts passed excepting a few which had not received the last Solemnity when the list went to the press. Among the latter is an Act under which 1 per Ct. of the land tax will be collected this fall and will be for Congress. This with the 1½ per Ct. added to the impost on trade, will be all that Congress will obtain on their last requisition for this year. It will be much short of what they need, & of what might be expected from the declarations with which we introduced the business of the Session. These declarations will be seen in the Journal, a copy of which I take for granted will be carried by Mr. Short. Another act not on the list lays duties on law proceedings, on alienations of land—on probat[e]s of Wills, administration & some other transactions which pass through official hands. This tax may be considered as the basis of a stamp-tax; it will probably yield £15 or 20,000 at present, which is set apart for the foreign Creditors of this State.
We made a warm struggle for the establishmt. of Norfolk & Alexandria as our only ports; but were obliged to add York, Tappahannock & Bermuda hundred, in order to gain any thing & to restrain to these ports foreigners only. The footing on which British debts are put will appear from the Journal noting only that a law is now in force which forbids suits for them. The minority in the Senate have protested on the subject. Having not seen the protest I must refer to Mr. Short who will no doubt charge himself with it.
A trial was made for a Convention, but in a form not the most lucky. The adverse temper of the House & particularly Mr. Henry had determined me to be silent on the subject. But a Petition from Augusta having among other things touched on a Reform of the Govt. and R. H: L. arriving with favorable sentiments, we thought it might not be amiss to stir the matter. Mr. Stuart from Augusta accordingly proposed to the Committee of Propositions, the Resolutions reported to the House as per Journal. Unluckily R. H: L. was obliged by sickness to leave us the day before the question came on in Com[m]ittee of the Whole, and Mr. Henry shewed a more violent opposition than we expected. The consequence was that after two days Debate, the Report was negatived, and the majority not content with stopping the measure for the present availed themselves of their strength to put a supposed bar on the Journal against a future possibility of carrying it. The members for a Convention with full powers, was not considerable for number, but included most of the young men of education & talents. A great many would have concurred in a Convention for specified amendments, but they were not disposed to be active even for such a qualified plan.
Several Petitions came forward in behalf of a Genl. Assessmt which was reported by the Come. of Religion to be reasonable. The friends of the measure did not chuse to try their strength in the House. The Episcopal Clergy introduced a notable project for re-establishing their independence of the laity. The foundation of it was that the whole body should be legally incorporated, invested with the present property of the Church, made capable of acquiring indefinitely—empowered to make canons & by laws not contrary to the laws of the land, and incumbents when once chosen by Vestries to be immovable otherwise than by sentence of the Convocation. Extraordinary as such a project was, it was preserved from a dishonorable death by the talents of Mr. Henry. It lies over for another Session.
The public lands at Richmond not wanted for public use are ordered to be sold & the money, aided by subscriptions, to be applied to the erection of buildings on the Hill as formerly planned. This fixes the Govt. which was nearly being made as vagrant as that of the U. S. by a coalition between the friends of Williamsbg & Stau[n]ton. The point was carried by a small majority only.
The lands about Williamsbg are given to the University, and are worth Mr. H. Tazewell thinks £10,000 to it. For the encouragement of Mr. Maury’s School, license is granted for a lottery to raise not more than £2000.
The revisal is ordered to be printed. A frivolous œconomy restrained the no. of copies to 500. I shall secure the no. you want & forward them by the first opportunity. The three Revisors’ labour was recollected on this occasion, and £500 voted for cash. I have taken out your warrant in five parts, that it may be the more easily converted to use. It is to be paid out of the first unappropriated money in the Treasury, which renders its value very precarious unless the Treasurer sd. be willing to endorse it “receivable-in-taxes” which he is not obliged to do. I shall await Your orders to the disposition of it.
An effort was made for Paine & the prospect once flattering. But a sudden opposition was brewed up which put a negative on every form which could be given to the proposed remuneration. Mr. Short will give you particulars.
Col: Mason the Attorney & Mr. Henderson & myself are to negociate with Maryland if she will appt. Comissrs. to establish regulations for the Potowmac.
Since the receipt of yours of May 8. I have made diligent enquiry concerning the several schools most likely to answer for the education of your Nephews. My information has determined me finally to prefer that of Mr. W. Maury as least exceptionable: and I have accordingly recommended it to Mrs. Carr. & on receiving her answer shall write to Mr. Maury pointing out your wishes as to the course of study proper for Master Carr. I have not yet made up any opinion as to the disposition of your younger Nephew, but shall continue my enquiries till I can do so. I find a greater deficiency of proper schools than I could have supposed, low as my expectations were on the subject. All that I can assure of is that I shall pursue your wishes with equal pleasure and faithfulness.
Your hint for appropriating the slave-tax to Congress fell in precisely with the opinion I had formed and suggested to those who are most attentive to our finances. The existing appropriation of one half of it however to the Military debt was deemed a bar to such a measure. I wished for it because the Slave holders are Tobo. makers, and will generally have hard money as alone will serve for Congress. Nothing can exceed the confusion which reigns throughout our Revenue department. We attempted but in vain to ascertain the amount of our debts, and of our resourses, as a basis for some thing like a system. Perhaps by the next Session the information may be prepared. This confusion indeed runs through all our public affairs, and must continue as long as the present mode of legislating continues. If we cannot amend the constitution, we must at least call in the aid of accurate penmen for extending Resolutions into bills, which at present are drawn in manner that must soon bring our laws & our Legislature into contempt among all orders of Citizens.
I have communicated your request from Philada. May 25. to Mr. Zane. He writes by Mr. Short & tells me he is possessed of the observations which he promised you. I found no opportunity of broaching a scheme for opening the Navigation of the Potowmac under the auspices of Genl. Washington, or of providing for such occurrences, as the case of Marbois. With the aid of the Attorney perhaps something may be done on the latter point next Session. Adieu My dear friend.
J. Madison Jr.
